 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       No. 1:17-cr-00148-NONE
12                      Plaintiff,
13           v.                                       ORDER DENYING DEFENDANT’S
                                                      MOTION FOR COMPASSIONATE
14    RUBEN BARAJAS-GUERRERO,                         RELEASE
15                      Defendant.                    (Doc. No. 37)
16

17
            Pending before the court is defendant Ruben Barajas-Guerrero’s motion for
18
     compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). The motion is largely based on
19
     defendant’s medical condition and the risks allegedly posed to him by the ongoing coronavirus
20
     (“COVID-19”) outbreak. (Doc. No. 37.) For the reasons explained below, defendant’s motion
21
     will be denied.
22
                                            BACKGROUND
23
            Defendant Barajas-Guerrero was charged in this case by way of an indictment with two
24
     separate counts of possession with intent to distribute methamphetamine in violation of 21 U.S.C.
25
     § 841(a)(1). (Doc. No. 7.) Count one was alleged to have involved 50 grams or more of actual
26
     methamphetamine or 500 grams or more of a mixture or substance containing a detectable
27
     amount of methamphetamine, while count two was alleged to involve 5 grams or more of actual
28
                                                      1
 1   methamphetamine or 50 grams or more of a mixture or substance containing a detectable amount

 2   of methamphetamine. (Id. at 1-2.) The indictment was the result of an investigation that

 3   ultimately involved defendant selling roughly 32 pounds of methamphetamine to an undercover

 4   agent in May 2017. (Doc. No. 16 (Presentence Report, “PSR”) at 4–5.) On September 25, 2017,

 5   defendant entered a plea of guilty as to count one in the indictment. (Doc. Nos. 12, 14.) It was

 6   determined that under the U.S. Sentencing Guidelines defendant’s adjusted offense level was 34

 7   and his criminal history placed him in category VI, resulting in an advisory sentencing guideline

 8   range calling for a term of imprisonment of between 262 and 327 months. (PSR at 17.) The U.S.

 9   Probation Office recommended a sentence of 262 months. (Id.) Following that recommendation,

10   on December 18, 2017, the sentencing judge imposed a sentence of 262 months in prison with a

11   60-month term of supervised release to follow and imposed the $100 special assessment fee.

12   (Doc. Nos. 17; 18 at 2–6.)

13          Defendant is currently serving his sentence at the U.S. Bureau of Prisons’ (“BOP”)

14   Lompoc Federal Correctional Institution in Lompoc, California (“FCI Lompoc”) with a projected

15   release date of December 31, 2035. See Find an inmate, FEDERAL BUREAU OF PRISONS,

16   https://www.bop.gov/inmateloc/ (last visited May 7, 2021.) On March 15, 2021, defendant filed

17   the pending motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). (Doc. No.

18   37.) On March 31, 2021, the government filed its opposition to the motion, and on April 7, 2021,

19   defendant filed his reply thereto. (Doc. Nos. 44, 45.) Defendant then submitted a notice of

20   supplemental authority on April 22, 2021 alerting the court to a recent Ninth Circuit decision
21   which has been incorporated into this court’s description of the legal standards applicable to the

22   consideration of this motion below. (See Doc. No. 46.)

23                                         LEGAL STANDARD

24          A court generally “may not modify a term of imprisonment once it has been imposed.” 18

25   U.S.C. § 3582(c); see also Dillon v. United States, 560 U.S. 817, 824 (2010) (“‘[A] judgment of

26   conviction that includes [a sentence of imprisonment] constitutes a final judgment’ and may not
27   be modified by a district court except in limited circumstances.”). Those limited circumstances

28   include compassionate release in extraordinary cases. See United States v. Holden, 452 F. Supp.
                                                       2
 1   3d 964, 968 (D. Or. 2020). Prior to the enactment of the First Step Act of 2018 (“the FSA”),

 2   motions for compassionate release could only be filed by the BOP. 18 U.S.C. § 3582(c)(1)(A)

 3   (2002). Under the FSA, however, imprisoned defendants may now bring their own motions for

 4   compassionate release in the district court. 18 U.S.C. § 3582(c)(1)(A) (2018). In this regard, the

 5   FSA specifically provides that a court may

 6                  upon motion of the defendant after the defendant has fully exhausted
                    all administrative rights to appeal a failure of the [BOP] to bring a
 7                  motion on the defendant’s behalf1 or the lapse of 30 days from the
                    receipt of such a request by the warden of the defendant’s facility,
 8                  whichever is earlier, may reduce the term of imprisonment (and may
                    impose a term of probation or supervised release with or without
 9                  conditions that does not exceed the unserved portion of the original
                    term of imprisonment), after considering the factors set forth in [18
10                  U.S.C. §] 3553(a) to the extent that they are applicable, if it finds
                    that –
11
                    (i)    extraordinary and compelling reasons warrant such a
12                         reduction; or
13                  (ii)   the defendant is at least 70 years of age, has served at least 30
                           years in prison, pursuant to a sentence imposed under section
14                         3559(c), for the offense or offenses for which the defendant
                           is currently imprisoned, and a determination has been made
15                         by the Director of the [BOP] that the defendant is not a danger
                           to the safety of any other person or the community, as
16                         provided under section 3142(g);
17                  and that such a reduction is consistent with applicable policy
                    statements issued by the Sentencing Commission [.]
18

19   18 U.S.C. § 3582(c)(1)(A)(i) and (ii).2
20
     1
       If the BOP denies a defendant’s request within 30 days of receipt of such a request, the
21   defendant must appeal that denial to the BOP’s “Regional Director within 20 calendar days of the
22   date the Warden signed the response.” 28 C.F.R. § 542.15(a). If the Regional Director denies a
     defendant’s administrative appeal, the defendant must appeal again to the BOP’s “General
23   Counsel within 30 calendar days of the date the Regional Director signed.” Id. “Appeal to the
     General Counsel is the final administrative appeal.” Id. When the final administrative appeal is
24   resolved, a defendant has “fully exhausted all administrative rights.” See 18 U.S.C.
     § 3582(c)(1)(A).
25
     2
26     Under 18 U.S.C. § 3624(c)(2), the BOP may release an incarcerated defendant to home
     confinement “for the shorter of 10 percent of the term of imprisonment of that prisoner or 6
27   months.” The Coronavirus Aid, Relief, and Economic Security Act (“the CARES Act”), Pub. L.
     116-136, expands the BOP’s authority to release incarcerated defendants without judicial
28   intervention. The CARES Act allows the BOP to “lengthen the maximum amount of time” for
                                                       3
 1          The policy statement with respect to compassionate release in the U.S. Sentencing

 2   Guidelines sets out criteria and circumstances describing “extraordinary and compelling reasons.”

 3   U.S. Sentencing Guidelines Manual (“U.S.S.G.”) § 1B1.133; see also United States v. Gonzalez,

 4   451 F. Supp. 3d 1194, 1197 (E.D. Wash. 2020) (noting that courts “universally” rely on U.S.S.G.

 5   § 1B1.13 to define “extraordinary and compelling reasons,” even though that policy statement

 6   was issued before Congress passed the FSA and authorized defendants to file compassionate

 7   release motions). However, the Ninth Circuit recently held “that the current version of U.S.S.G.

 8   §1B1.13 is not an ‘applicable policy statement[ ]’ for 18 U.S.C. § 3582(c)(1)(A) motions filed by

 9   a defendant.” United States v. Aruda, 993 F.3d 797, 802 (9th Cir. 2021). “In other words, the

10   Sentencing Commission has not yet issued a policy statement ‘applicable’ to § 3582(c)(1)(A)

11   motions filed by a defendant.” Id. The Ninth Circuit clarified that “[t]he Sentencing

12   Commission’s statements in U.S.S.G. § 1B1.13 may inform a district court’s discretion for

13   § 3582(c)(1)(A) motions filed by a defendant, but they are not binding.” Id. (citing United States

14   v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020)).

15
     which a prisoner may be placed in home confinement under § 3624(c)(2) “as the Director
16   determines appropriate,” assuming “the Attorney General finds that emergency conditions will
     materially affect the functioning” of the BOP. CARES Act, Pub. L. 116-136, Div. B, Title II,
17   § 12003(b)(2) (2020). However, the BOP’s authority in this regard is limited to “the covered
     emergency period.” Id. The BOP’s authority expires “30 days after the date on which the
18
     national emergency declaration terminates.” Id. § 12003(a)(2). After the CARES Act was
19   enacted, the Attorney General issued a memo instructing the BOP to “immediately review all
     inmates who have COVID-19 risk factors” beginning with those who are housed at facilities
20   where “COVID-19 is materially affecting operations.” Office of Att’y Gen., Increasing Use of
     Home Confinement at Institutions Most Affected by COVID-19 (Apr. 3, 2020). The BOP has
21   acted on the Attorney General’s guidance, including one case in which a sentenced prisoner was
22   released to home confinement after serving less than half his sentence from a facility that reported
     no positive COVID-19 cases at the time of his release. See Hannah Albarazi, Paul Manafort
23   Seeks Prison Release Over COVID-19 Fears, LAW360 (Apr. 14, 2020), https://www.law360.
     com/articles/1263706/paul-manafort-seeks-prison-release-over-covid-19-fears (noting that the
24   prisoner’s counsel had argued that the CARES Act “broadens the authority” of the BOP to release
     prisoners to home confinement); Khorri Atkinson, Paul Manafort Released From Prison Amid
25   COVID-19 Fears, LAW360 (May 13, 2020), https://www.law360.com/articles/1273090/paul-
26   manafort-released-from-prison-amid-covid-19-fears.
     3
27     The Sentencing Guidelines also require that to be granted a reduction of sentence under 18
     U.S.C. § 3582(c)(1)(A), the defendant must not pose “a danger to the safety of any other person
28   or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2).
                                                      4
 1          In so holding, the Ninth Circuit joined the five other circuits who have addressed this

 2   issue and “have unanimously held that U.S.S.G. § 1B1.13 only applies to § 3582(c)(1)(A)

 3   motions filed by the BOP Director, and does not apply to § 3582(c)(1)(A) motions filed by a

 4   defendant.” Id.; see, e.g., United States v. Brooker (Zullo), 976 F.3d 228, 237 (2d Cir. 2020)

 5   (“[T]he First Step Act freed district courts to consider the full slate of extraordinary and

 6   compelling reasons that an imprisoned person might bring before them in motions for

 7   compassionate release. Neither Application Note 1(D), nor anything else in the now-outdated

 8   version of Guideline § 1B1.13, limits the district court’s discretion.”); United States v. Jones, 980

 9   F.3d 1098, 1111 (6th Cir. 2020) (“In cases where incarcerated persons file motions for

10   compassionate release, federal judges may skip step two of the § 3582(c)(1)(A) inquiry and have

11   full discretion to define ‘extraordinary and compelling’ without consulting the policy statement

12   §1B1.13.”); Gunn, 980 F.3d at 1181 (“[T]he Guidelines Manual lacks an ‘applicable’ policy

13   statement covering prisoner-initiated applications for compassionate release. District judges must

14   operate under the statutory criteria—‘extraordinary and compelling reasons’—subject to

15   deferential appellate review.”); United States v. McCoy, 981 F.3d 271, 284 (4th Cir. 2020) (“In

16   short, we agree with the Second Circuit and the emerging consensus in the district courts: There

17   is as of now no ‘applicable’ policy statement governing compassionate-release motions filed by

18   defendants under the recently amended § 3582(c)(1)(A), and as a result, district courts are

19   ‘empowered . . . to consider any extraordinary and compelling reason for release that a defendant

20   might raise.’” (citation omitted)); United States v. Maumau, 993 F.3d 821, 837 (10th Cir. 2021)
21   (“We therefore agree with the district court that under the second part of § 3582(c)(1)(A)’s test,

22   its finding that extraordinary and compelling reasons warranted a reduction in Maumau’s case

23   was not constrained by the Sentencing Commission’s existing policy statement, U.S.S.G.

24   § 1B1.13.”).

25          In the past, when moving for relief under 18 U.S.C. § 3582(c), it was recognized that the

26   defendant bore the initial burden of demonstrating that a sentence reduction was warranted. See
27   United States v. Sprague, 135 F.3d 1301, 1306–07 (9th Cir. 1998). Although the Ninth Circuit

28   has not specifically addressed the question of which party bears the burden in the context of a
                                                        5
 1   motion for compassionate brought pursuant to § 3582(c) as amended by the FSA, district courts

 2   that have done so have agreed that the burden remains with the defendant. See, e.g., United

 3   States v. Greenhut, No. 2:18-cr-00048-CAS, 2020 WL 509385, at *1 (C.D. Cal. Jan. 31, 2020);

 4   United States v. Van Sickle, No. 18-cr-0250-JLR, 2020 WL 2219496, at *3 (W.D. Wash. May 7,

 5   2020).

 6                                                 ANALYSIS

 7            As district courts have summarized, in analyzing whether a defendant is entitled to

 8   compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), the court must determine whether a

 9   defendant has satisfied three requirements:

10                   First, as a threshold matter, the statute requires defendants to exhaust
                     administrative remedies. 18 U.S.C. § 3582(c)(1)(A). Second, a
11                   district court may grant compassionate release only if “extraordinary
                     and compelling reasons warrant such a reduction” and “that such
12                   reduction is consistent with applicable policy statements issued by
                     the Sentencing Commission. Id. Third, the district court must also
13                   consider “the factors set forth in Section 3553(a) to the extent that
                     they are applicable.” Id.
14

15   Rodriguez, 424 F. Supp. 3d at 680; see also United States v. Ramirez-Suarez, 16-CR-00124-

16   LHK-4, 2020 WL 3869181, at *2 (N.D. Cal. July 9, 2020); Parker, 461 F. Supp. 3d at 973–74;

17   United States v. Trent, No. 16-cr-00178-CRB-1, 2020 WL 1812242, at *2 (N.D. Cal. Apr. 9,

18   2020) (noting that as to the third factor, under 18 U.S.C. § 3582(c)(1)(A) release must be

19   “consistent with” the sentencing factors set forth in §3553(a)).

20   A.       Administrative Exhaustion
21            On April 9, 2020, defendant Barajas-Guerrero submitted an administrative request to the

22   warden at FCI Lompoc seeking release based on the Attorney General’s expanded authority in the

23   CARES Act to release federal inmates from prison to home confinement. (Doc. No. 37-2.) That

24   request was denied on June 24, 2020 with an explanation that defendant was not eligible for

25   release on home confinement pursuant to the CARES Act because he had served only “16.5%” of

26   his sentence. (Id.) On July 19, 2020, defendant submitted an administrative request to FCI
27   Lompoc seeking, this time, compassionate release based on his “extreme vulnerability to Covid

28   19.” (Doc. No. 37-3.) On October 14, 2020—roughly three months after the request had been
                                                         6
 1   submitted—the warden at FCI Lompoc denied defendant’s request for compassionate release.

 2   (Doc. No. 37-4.) Defendant has exhausted his administrative remedies because he filed the

 3   pending motion for compassionate release after submitting a request to the warden and waiting

 4   more than 30 days without receiving a response. The government agrees that defendant has

 5   exhausted his administrative remedies. (Doc. No. 44 at 3.) Therefore, the court will turn to the

 6   merits of defendant’s motion.

 7   B.      Extraordinary and Compelling Reasons

 8           “Extraordinary and compelling reasons” warranting compassionate release may exist

 9   based on a defendant’s medical conditions, age and other related factors, family circumstances, or

10   “other reasons.” U.S.S.G. § 1B1.13, cmt. n.1 (A)–(D). Even though the catch-all of “other

11   reasons” was included in the policy statement at a time when only BOP could bring a

12   compassionate release motion, courts have agreed that it may be relied upon by defendants

13   bringing their own motions under the FSA. See, e.g., United States v. Kesoyan, No. 2:15-cr-236-

14   JAM, 2020 WL 2039028, at *3–4 (E.D. Cal. Apr. 28, 2020) (collecting cases).

15           Thus, the medical condition of a defendant may warrant compassionate release where he

16   or she “is suffering from a terminal illness (i.e., a serious and advanced illness with an end of life

17   trajectory),” though “[a] specific prognosis of life expectancy (i.e., a probability of death within a

18   specific time period) is not required.” U.S.S.G. § 1B1.13, cmt. n.1 (A)(i). Non-exhaustive

19   examples of terminal illnesses that may warrant a compassionate release “include metastatic

20   solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease, and advanced
21   dementia.” Id. In addition to terminal illnesses, a defendant’s debilitating physical or mental

22   condition may warrant compassionate release, including when:

23                  The defendant is
24                  (I) suffering from a serious physical or medical condition,
25                  (II) suffering from a serious functional or cognitive impairment, or
26                  (III) experiencing deteriorating physical or mental health because of
                    the aging process,
27

28   /////
                                                        7
 1                   that substantially diminishes the ability of the defendant to provide
                     self-care within the environment of a correctional facility and from
 2                   which he or she is not expected to recover.

 3   Id. at cmt. n.1 (A)(ii). Where a defendant has moderate medical issues that otherwise might not

 4   be sufficient to warrant compassionate release under ordinary circumstances, some courts have

 5   concluded that the risks posed by COVID-19 tips the scale in favor of release in particular

 6   situations. See, e.g., United States v. Rodriguez, 451 F. Supp. 3d 392, 405–06 (E.D. Pa. 2020)

 7   (“Without the COVID-19 pandemic—an undeniably extraordinary event—Mr. Rodriguez’s

 8   health problems, proximity to his release date, and rehabilitation would not present extraordinary

 9   and compelling reasons to reduce his sentence. But taken together, they warrant reducing his

10   sentence.”).

11            Compassionate release may also be warranted based on a defendant’s age and other

12   related factors. In these situations, “extraordinary and compelling reasons” exist where a

13   “defendant (i) is at least 65 years old; (ii) is experiencing a serious deterioration in physical or

14   mental health because of the aging process; and (iii) has served at least 10 years or 75 percent of

15   his or her term of imprisonment, whichever is less.” U.S.S.G. § 1B1.13, cmt. n.1 (B).4 In

16   determining a defendant’s projected release date, courts may take into account any “good time

17   credits” awarded to the defendant by BOP for “exemplary” behavior in prison as set forth in 18

18   U.S.C. § 3624(b)(1). See, e.g., United States v. Burrill, 445 F. Supp. 3d 22, 24 n.1 (N.D. Cal.

19   2020).

20            Here, defendant Barajas-Guerrero argues that extraordinary and compelling reasons

21   warranting his compassionate release exist due to his medical conditions and the risks posed to

22   him by COVID-19. To qualify for compassionate release, defendant must demonstrate that he is

23   suffering from some “serious” medical condition “that substantially diminishes [his] ability . . . to

24   provide self-care” in FCI Lompoc and the medical condition is one “from which he . . . is not

25   expected to recover.” U.S.S.G. § 1B1.13, cmt. n.1 (A)(ii). Defendant claims that he suffers from

26   chronic ischemic heart disease, coronary artery disease, obesity, Type 2 diabetes, hypertension,

27
     4
       Because defendant Barajas-Guerrero is only 48 years old, (see PSR at 2), these age and age-
28   related factors are irrelevant to the court’s disposition of the pending motion.
                                                          8
 1   chronic moderate asthma, hyperlipidemia, history of leg swelling, history of schizophrenia, and

 2   gastro-esophageal reflux disease. (Doc. No. 37 at 21–22.) The presentence report prepared prior

 3   to defendant’s sentencing in this case noted that he suffered from Type 2 diabetes, high blood

 4   pressure, and high cholesterol. (PSR at 11.) Although defendant claimed at the time that he

 5   suffered from head injuries incurred during a prior arrest, a neurological evaluation revealed no

 6   issues with his brain or neurological status. (Id.) Defendant also claimed that he underwent heart

 7   surgery in 2010 after developing a blood clot, although it does not appear the U.S. Probation

 8   Office ever received supporting medical documentation in that regard. (Id.) In connection with

 9   the pending motion for compassionate release, defendant has submitted nearly 800 pages of

10   medical documentation generated by the BOP. (Doc. No. 41 (sealed).) Defendant’s BOP

11   medical records reveal that, as of March 2, 2021, he suffers from at least 15 different health

12   conditions, including Type 2 diabetes, a body mass index of 37, chronic ischemic heart disease,

13   hyperlipidemia, essential (primary) hypertension, asthma of an unspecified severity, major

14   depressive disorder (single episode with psychotic features), varicose veins, gastro-esophageal

15   reflux disease, and various others ailments. (Id. at 710–11.) Simply put, defendant suffers from

16   many serious medical complications, especially for a 48-year-old individual, placing him at

17   greater risk of severe illness were he to contract COVID-19. See generally COVID-19: People At

18   Increased Risk, CENTERS FOR DISEASE CONTROL AND PREVENTION,

19   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-increased-

20   risk.html (last visited May 7, 2021). The government concedes that defendant suffers from many
21   of these conditions, but counters that the defendant has never tested positive for COVID-195 and

22   is now fully vaccinated against the virus. (Doc. No. 44 at 3.)

23          Based on the evidence before the court, the court concludes that defendant Barajas-

24   Guerrero has failed to demonstrate extraordinary and compelling reasons warranting his

25   compassionate release. Defendant received his first dose of the Pfizer-BioNTech vaccine for

26   5
       It appears that the parties may dispute whether the defendant contracted COVID-19 while
27   incarcerated and recovered or has never become infected. Resolution of any dispute as to that
     issue is unnecessary to the disposition of the pending motion. What is important, is that it is
28   undisputed that the defendant is now fully vaccinated.
                                                        9
 1   COVID-19 on December 30, 2020, and received his second dose on January 21, 2021. (Doc. No.

 2   41 at 715 (sealed).) Because more than two weeks have passed since receiving his second dose,

 3   defendant is now fully vaccinated against the virus. See COVID-19: When You’ve Been Fully

 4   Vaccinated, CENTERS FOR DISEASE CONTROL AND PREVENTION,

 5   https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated.html (last visited May 7,

 6   2021). Defendant argues that “[v]accinations are not 100% effective in preventing infection.”

 7   (Doc. No. 45 at 4.) According to defendant, “[t]his means a small percentage of fully vaccinated

 8   people can be expected to still become infected with COVID-19.” (Id.) The court finds that

 9   defendant’s arguments to be unpersuasive. First, even assuming the court credited his contention

10   that those who are vaccinated may nonetheless contract COVID-19, defendant does not claim that

11   a vaccinated individual may also suffer from a severe illness as a result—only that a vaccinated

12   individual may still contract the virus. Here, defendant is seeking release from imprisonment

13   based on the argument that he will suffer a severe illness or may well die if he were to contract

14   COVID-19 again. (See Doc. No. 37 at 23 (“Due to his obesity and other medical conditions, Mr.

15   Barajas-Guerrero has an increased risk for serious illness or death from COVID-19 complications

16   should he again be infected with the virus.” (emphasis added).) According to the Centers for

17   Disease Control and Prevention (“CDC”), authorized vaccines in the U.S., including the Pfizer-

18   BioNTech vaccine, “are highly effective at protecting vaccinated people against symptomatic and

19   severe COVID-19.” See COVID-19: Interim Public Health Recommendations for Fully

20   Vaccinated People, CENTERS FOR DISEASE CONTROL AND PREVENTION,
21   https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated-guidance.html (last visited

22   May 7, 2021) (emphasis added). At this point, medical evidence strongly suggests that fully

23   vaccinated individuals, like defendant Barajas-Guerrero, are protected against becoming severely

24   ill or dying from COVID-19. Defendant’s claim that he may contract the virus, without regard to

25   the severity of any illness, is not a sufficient basis upon which to conclude that he suffers from a

26   “serious” medical condition “that substantially diminishes [his] ability . . . to provide self-care” in
27   /////

28   /////
                                                        10
 1   FCI Lompoc. See U.S.S.G. § 1B1.13, cmt. n.1 (A)(ii).6

 2           Defendant has failed to carry his burden of establishing his entitlement to a sentence

 3   reduction based on his purported susceptibility to COVID-19 because he is now fully vaccinated

 4   and has not cited any evidence indicating that he continues to be at severe risk from the virus.

 5   See Greenhut, 2020 WL 509385, at *1 (“The defendant bears the initial burden to put forward

 6   evidence that establishes an entitlement to a sentence reduction.”). Accordingly, in this case, the

 7   court does not find extraordinary and compelling reasons justifying compassionate release under

 8   § 3582(c)(1)(A).

 9   C.      Consistency With the § 3553(a) Factors

10           Because the pending motion fails to establish extraordinary and compelling reasons

11   justifying compassionate release in this case, the court need not address whether any reduction in

12   defendant’s sentence would be consistent with consideration of the sentencing factors set forth at

13   18 U.S.C. § 3553(a).

14                                            CONCLUSION

15           For the reasons explained above, the court concludes that defendant has not demonstrated

16   that “extraordinary and compelling reasons” exist warranting his compassionate release from

17   prison. Accordingly, defendant’s motion for compassionate release (Doc. No. 37) is denied.

18   IT IS SO ORDERED.
19
          Dated:   May 7, 2021
20                                                      UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26   6
       As of the date of this order, FCI Lompoc is reporting zero active cases among inmates and staff.
27   See COVID-19, FEDERAL BUREAU OF PRISONS, https://www.bop.gov/coronavirus/ (last visited
     May 7, 2021). While the undersigned does not necessarily accept these reported numbers at face
28   value, there is also no evidence before the court challenging those reported numbers in this case.
                                                        11
